Exhibit 10.1

TRANSITION AND SEPARATION AGREEMENT

 

This Transition and Separation Agreement (the “Agreement”) by and between
Stephen G. Dilly, M.B.B.S., Ph.D. (“Executive”), and Aimmune Therapeutics, Inc.,
a Delaware corporation (the “Company”), is made effective as of the date
Executive signs this Agreement (the “Effective Date”) with reference to the
following facts:

 

A.  Executive has notified the Board of Directors of the Company (the “Board”)
of Executive’s intent to resign from his employment with the Company and his
service on the Board.

 

B.  Executive has agreed to continue to serve as the Company’s President and
Chief Executive Officer while the Company recruits a new Chief Executive Officer
and, thereafter, to provide advisory services to the Company on an exclusive but
as-needed basis to transition Executive’s duties.

 

C.Executive and the Company want to end their relationship amicably and also to
establish the obligations of the parties including, without limitation, all
amounts due and owing to the Executive.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties agree as follows:

 

1.Resignation.  Executive and the Company acknowledge and agree that Executive’s
status as an employee of the Company shall continue for a specified term, which
shall end effective as of the earliest of (a) December 31, 2018 (the “Planned
Resignation Date”), (b) the date the Company terminates Executive’s employment
for Cause (as defined in that certain Executive Employment Agreement entered
into between Executive and the Company effective as of July 24, 2015 (the
“Employment Agreement”)) or (c) the date Executive voluntarily resigns his
employment for any reason (the earliest such date, the “Termination
Date”).  Executive further acknowledges and agrees that his status as a director
and officer of the Company, and as a director and/or officer of each of its
subsidiaries, shall end effective as of the earlier of the Termination Date or
the Transition Date (as defined below).  Executive hereby agrees to execute such
further document(s) as shall be determined by the Company as necessary or
desirable to give effect to the termination of Executive’s status as a director
and officer of the Company and as a director and/or officer of each of its
subsidiaries as of such earlier date; provided that such documents shall not be
inconsistent with any of the terms of this Agreement.  

2.Chief Executive Officer Employment.  

(a)Full-Time Employment Period; Duties.  During the period (the “Full-Time
Employment Period”) commencing on the Effective Date and ending on the earlier
of (i) the date the Company appoints a new interim or permanent Chief Executive
Officer (the “Transition Date”) or (ii) the Termination Date, Executive shall
remain employed by the Company as the Company’s President and Chief Executive
Officer reporting to the Board of Directors of the Company (the “Board”) and
shall continue to serve as a member of the Board.  During the Full-Time
Employment Period, Executive shall continue to perform such duties as are
customarily associated with the positions of President and Chief Executive
Officer and such other duties as are assigned to Executive by the Board.  During
the Full-Time Employment Period, Executive will devote Executive’s best efforts
and substantially all of Executive’s business time and attention (except for
vacation periods and reasonable periods of illness or other incapacities
permitted by the Company’s general

1

 

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.1

employment policies) to the business of the Company; provided, however, that
Executive will be permitted to serve on the boards of directors of
non-competitive private or public companies, including the board of directors of
Sangamo Therapeutics, Inc.

(b)Salary and Benefits Continuation.  During the Full-Time Employment Period,
Executive will continue to be paid base salary at the rate in effect on the date
of this Agreement in accordance with the Company’s regular payroll procedures,
accrue paid vacation, be eligible for all employee benefit plans available to
senior executives of the Company and continue to vest into outstanding equity
awards, in each case, in accordance with their terms.  All payments made to
Executive during the Full-Time Employment Period will be subject to required
withholding taxes and authorized deductions.  

(c)Annual Bonus.  Executive shall be paid Executive’s annual bonus for fiscal
year 2017 based on actual achievement of corporate performance objectives with
any individual performance objectives deemed achieved at 100% but otherwise
subject to the terms and conditions of the Company’s annual performance bonus
program.  Executive shall not be eligible to receive an annual bonus for fiscal
year 2018 performance.

(d)Protection of Information.  Executive reaffirms his commitment to remain in
compliance with that certain Employee Proprietary Information and Inventions
Agreement entered into between Executive and the Company (the “Confidentiality
Agreement”), including the noncompetition and exclusive service provisions
thereof. Without limiting the foregoing, Executive acknowledges and agrees that,
during the Full-Time Employment Period, Executive shall not, directly or
indirectly, become employed by or provide assistance to any competitor of the
Company.  

3.Transition Period.

(a)Transition Period.  In the event that the Transition Date occurs prior to the
Termination Date, then during the period of time (the “Transition Period”)
commencing on the Transition Date and ending on the Termination Date, Executive
shall serve as Special Advisor to the Company and shall provide transition
services (the “Transition Services”) on an exclusive but as-needed basis in
Executive’s areas of expertise and work experience and responsibility.  The
Company and Executive intend and anticipate that the Transition Services shall
require Executive to devote not less than four business days per week to the
provision of such Transition Services.  During the Transition Period, Executive
agrees to remain in compliance with the Confidentiality Agreement, including the
noncompetition and exclusive service provisions thereof. Without limiting the
foregoing, Executive acknowledges and agrees that, during the Transition Period,
Executive shall not, directly or indirectly, become employed by or provide
assistance to any competitor of the Company.  For the avoidance of doubt, during
the Transition Period, Executive will be permitted to serve on the boards of
directors of non-competitive private or public companies, including the board of
directors of Sangamo Therapeutics, Inc.

(b)Salary and Benefits Continuation.  During the Transition Period, Executive
will be paid base salary at the rate of $2,500 per week in accordance with the
Company’s regular payroll practices and be eligible for all employee benefit
plans available to senior executives of the Company and continue to vest into
outstanding equity awards, in each case, in accordance with their terms,
provided, that Executive shall no longer accrue any vacation during the
Transition Period.  All payments made to Executive during the Transition Period
will be subject to required withholding taxes and authorized deductions.

2

 

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.1

(c)Per Diem Bonus.  In the event that, at the request of the Board or the
Company’s Chief Executive Officer, Executive is required to devote more than
four days of services during any calendar week to the provision of Transition
Services, then the Company shall pay Executive a per diem bonus of $2,500.  Each
such per diem bonus shall be paid no later than the second payroll date
following the provision of such service in accordance with the Company’s regular
payroll procedures and shall be subject to required withholding taxes and
authorized deductions.

(d)COBRA.  In the event Executive ceases to be eligible to participate in the
Company’s health, dental and/or vision plans as an employee, then if Executive
timely elects to receive continued healthcare coverage pursuant to the
provisions of the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), the Company shall directly pay, or reimburse Executive for,
the COBRA premiums for Executive and Executive’s covered dependents through the
earlier of (i) the Termination Date (or such later date determined in accordance
with Section 5(c) of this Agreement) or (ii) the date Executive and Executive’s
covered dependents are no longer eligible for COBRA coverage; provided, that
after the Company ceases to directly pay or reimburse premiums pursuant to the
preceding, Executive may, if eligible, elect to continue healthcare coverage at
Executive’s expense in accordance with the provisions of COBRA.  Executive
acknowledges that he shall be solely responsible for all matters relating to
Executive’s continuation of coverage pursuant to COBRA, including, without
limitation, Executive’s election of such coverage and his timely payment of
premiums. Notwithstanding the foregoing, (i) if any plan pursuant to which such
benefits are provided is not, or ceases prior to the expiration of the period of
continuation coverage to be, exempt from the application of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), under Treasury
Regulation Section 1.409A-1(a)(5), or (ii) the Company is otherwise unable to
continue to cover Executive under its group health plans without penalty under
applicable law (including without limitation, Section 2716 of the Public Health
Service Act), then, in either case, an amount equal to each remaining Company
subsidy shall thereafter be paid to Executive in substantially equal monthly
installments.

(e)SEC Reporting.  Executive acknowledges that to the extent required by the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), he will have
continuing obligations under Section 16(a) and 16(b) of the Exchange Act to
report matching transactions, if any, in Company common stock for six (6) months
following the Termination Date.  Executive further acknowledges that any
transactions by Executive involving Company securities will remain subject to
securities laws in all respects, including, without limitation, laws regarding
trading on the basis of material nonpublic information.

(f)Protection of Information.  Executive agrees that, during the Transition
Period and thereafter, Executive will not, except for the purposes of performing
the Transition Services, seek to obtain any confidential or proprietary
information or materials of the Company.

4.Final Paycheck; Payment of Accrued Wages and Expenses.  As soon as
administratively practicable on or after the Termination Date, the Company will
pay Executive all accrued but unpaid base salary, any earned but unpaid annual
bonus, and all accrued and unused vacation earned through the Termination Date,
subject to standard payroll deductions and withholdings.  The Company will also
reimburse Executive for all outstanding expenses incurred prior to the
Termination Date which are consistent with the Company’s policies in effect from
time to time with respect to travel, entertainment and other business expenses,
subject to the Company’s requirements with respect to

3

 

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.1

reporting and documenting such expenses.  Executive is entitled to these
payments regardless of whether Executive executes this Agreement or a Release of
Claims (as defined below).

5.Separation Payments and Benefits.  Without admission of any liability, fact or
claim, the Company hereby agrees, subject to the execution of this Agreement and
the delivery to the Company of a copy of the General Release of Claims attached
hereto as Exhibit A (the “Release of Claims”) signed on or after the Termination
Date that becomes effective and irrevocable within thirty days following the
Termination Date, and further subject to Executive remaining employed hereunder
through the Planned Resignation Date and, subject to Section 14 of this
Agreement, continued compliance with the terms and conditions of the
Confidentiality Agreement, to provide Executive the severance benefits set forth
below.  Specifically, the Company and Executive agree as follows:

(a)Severance.  From the period commencing on the Termination Date and ending on
the first anniversary of the Termination Date, Executive shall be entitled to
receive continued payments of Executive’s base salary at the rate in effect as
of the date of this Agreement, less applicable withholdings and deductions (such
aggregate amount, the “Separation Amount”).  The Separation Amount shall be paid
in installments in accordance with the Company’s normal payroll procedures with
the first such installment to be made on the first payroll date following the
date the Release of Claims becomes effective and irrevocable and inclusive of
any installments that would have been made had the Release of Claims been
effective and irrevocable on the Termination Date.  Notwithstanding the
foregoing, in the event the Termination Date occurs during the period (the
“Change in Control Period”) commencing three months prior to a Change in Control
(within the meaning of the Employment Agreement) and ending on the first
anniversary of the Change in Control, then the Separation Amount shall be
increased to an amount equal to the sum of (i) 18 months of Executive’s base
salary as in effect as of the date of this Agreement and (ii) 1.5 times
Executives annual target bonus opportunity as in effect as of the date of the
Agreement, and such Separation Amount shall be made in a single cash lump sum,
less required withholding taxes, on the first payroll date following the later
of the date the Release of Claims becomes effective and irrevocable or the date
of such Change in Control.

(b)Equity Awards.  Executive and the Company hereby agree that effective as of
the Termination Date, the vesting of each option to purchase Company common
stock and each award of restricted shares of Company common stock shall
accelerate in respect of that number of shares of Company common stock that
would have vested had Executive’s services to the Company continued through the
six-month anniversary of the Termination Date or, in the event the Termination
Date occurs during a Change in Control Period, then the vesting of each option
to purchase Company common stock and each award of restricted shares shall fully
accelerate.  The unvested portion of Executive’s options to purchase Company
common stock as of the Termination Date, after giving effect to the foregoing
acceleration, shall immediately terminate as of the Termination Date.  To the
extent unexercised, the vested portion of Executive’s options, after giving
effect to the foregoing acceleration, shall remain exercisable through the first
anniversary of the Termination Date.  On the first anniversary of the
Termination Date, the options, to the extent unexercised, shall automatically
terminate.  

(c)Healthcare Continuation Coverage.  If Executive timely elects to receive
continued healthcare coverage pursuant to the provisions of COBRA, the Company
shall directly pay, or reimburse Executive for, the COBRA premiums for Executive
and Executive’s covered dependents from the Termination Date (or such earlier
date determined in accordance with Section 3(d)) through the earliest of (i) the
twelve (12)-month anniversary of the Termination Date or, in the event the
Termination Date occurs during a Change in Control

4

 

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.1

Period, the eighteen (18)-month anniversary of the Termination Date (ii) the
date Executive and Executive’s covered dependents are no longer eligible for
coverage under COBRA or (iii) the date on which Executive and/or Executive’s
covered dependents become eligible for healthcare coverage under another
employer’s plan(s).  Executive acknowledges that he shall be solely responsible
for all matters relating to Executive’s continuation of coverage pursuant to
COBRA, including, without limitation, Executive’s election of such coverage and
his timely payment of premiums. Notwithstanding the foregoing, (i) if any plan
pursuant to which such benefits are provided is not, or ceases prior to the
expiration of the period of continuation coverage to be, exempt from the
application of Section 409A of the Code under Treasury Regulation Section
1.409A-1(a)(5), or (ii) the Company is otherwise unable to continue to cover
Executive under its group health plans without penalty under applicable law
(including without limitation, Section 2716 of the Public Health Service Act),
then, in either case, an amount equal to each remaining Company subsidy shall
thereafter be paid to Executive in substantially equal monthly installments.
After the Company ceases to pay premiums pursuant to this Section 5(c),
Executive may, if eligible, elect to continue healthcare coverage at Executive’s
expense in accordance the provisions of COBRA.

(d)Taxes.  Executive understands and agrees that all payments under this
Agreement will be subject to appropriate tax withholding and other
deductions.  To the extent any taxes may be payable by Executive for the
benefits provided to him by this Agreement beyond those withheld by the Company,
Executive agrees to pay them himself and to indemnify and hold the Company and
the other entities released herein harmless for any tax claims or penalties, and
associated attorneys’ fees and costs, resulting from any failure by him to make
required payments. To the extent that any reimbursements payable pursuant to
this Agreement are subject to the provisions of Section 409A of the Code, such
reimbursements shall be paid to Executive no later than December 31 of the year
following the year in which the expense was incurred, the amount of expenses
reimbursed in one year shall not affect the amount eligible for reimbursement in
any subsequent year, and Executive’s right to reimbursement under this Agreement
will not be subject to liquidation or exchange for another benefit.

(e)Sole Separation Benefit.  Executive agrees that the payments provided by this
Section 5 are not required under the Company’s normal policies and procedures
and are provided as a severance solely in connection with this
Agreement.  Executive acknowledges and agrees that the payments referenced in
this Section 5 constitute adequate and valuable consideration, in and of
themselves, for the promises contained in this Agreement.

6.Full Payment.  Executive acknowledges that the payment and arrangements herein
shall constitute full and complete satisfaction of any and all amounts properly
due and owing to Executive as a result of his employment with the Company and
the termination thereof.  Executive further acknowledges that, other than the
Confidentiality Agreement and the agreements evidencing Executive’s options and
restricted share awards (the “Equity Award Agreements”) and as explicitly set
forth in Section 12 hereof, this Agreement shall supersede each agreement
entered into between Executive and the Company regarding Executive’s employment,
including, without limitation, the Employment Agreement, any offer letter,
employment agreement, bonus plan or arrangement, severance and/or change in
control agreement, and each such agreement shall be deemed terminated and of no
further effect as of the Effective Date.

7.Executive’s Release of the Company.  Executive understands that by agreeing to
the release provided by this Section 7, Executive is agreeing not to sue, or
otherwise file any claim against, the Company or any of its directors, officers,
employees, investors or other agents for any reason whatsoever based on anything
that has occurred as of the date Executive signs this Agreement.

5

 

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.1

Released Claims.  On behalf of Executive and Executive’s heirs, assigns,
executors, administrators, trusts, spouse and estate, Executive hereby releases
and forever discharges the “Releasees” hereunder, consisting of the Company and
each of its owners, affiliates, subsidiaries, predecessors, successors, assigns,
agents, directors, officers, partners, employees, and insurers, and all persons
acting by, through, under or in concert with them, or any of them, of and from
any and all manner of action or actions, cause or causes of action, in law or in
equity, suits, debts, liens, contracts, agreements, promises, liability, claims,
demands, damages, loss, cost or expense, of any nature whatsoever, known or
unknown, fixed or contingent (hereinafter called “Claims”), which Executive now
has or may hereafter have against the Releasees, or any of them, by reason of
any matter, cause, or thing whatsoever from the beginning of time to the date
hereof, including, without limiting the generality of the foregoing, any Claims
arising out of, based upon, or relating to Executive’s hire, employment,
remuneration or termination by the Releasees, or any of them, Claims arising
under federal, state, or local laws relating to employment, Claims of any kind
that may be brought in any court or administrative agency, including any Claims
arising under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.
§  2000, et seq.; Americans with Disabilities Act, as amended, 42 U.S.C. § 12101
et seq.; the Rehabilitation Act of 1973, as amended, 29 U.S.C. § 701 et seq.;
Civil Rights Act of 1866, and Civil Rights Act of 1991; 42 U.S.C. § 1981, et
seq.; Equal Pay Act, as amended, 29 U.S.C. § 206(d); regulations of the Office
of Federal Contract Compliance, 41 C.F.R. Section 60, et seq.; The Family and
Medical Leave Act, as amended, 29 U.S.C. § 2601 et seq.; the Fair Labor
Standards Act of 1938, as amended, 29 U.S.C. § 201 et seq.; the Employee
Retirement Income Security Act, as amended, 29 U.S.C. § 1001 et seq.; the Worker
Adjustment and Retraining Notification Act, as amended, 29 U.S.C.  § 2101 et
seq.; the California Fair Employment and Housing Act, as amended, Cal. Lab. Code
§ 12940 et seq.; the California Equal Pay Law, as amended, Cal. Lab. Code §§
1197.5(a),199.5; the Moore-Brown-Roberti Family Rights Act of 1991, as amended,
Cal. Gov’t Code §§12945.2, 19702.3; California Labor Code §§ 1101, 1102; the
California WARN Act, California Labor Code §§ 1400 et. seq; California Labor
Code §§ 1102.5(a),(b); Claims for wages under the California Labor Code and any
other federal, state or local laws of similar effect; the employment and civil
rights laws of California; Claims for breach of implied or express contract;
Claims arising in tort, including, without limitation, Claims of wrongful
dismissal or discharge, discrimination, harassment, retaliation, fraud,
misrepresentation, defamation, libel, slander, defamation, infliction of
emotional distress, violation of public policy, and/or breach of the implied
covenant of good faith and fair dealing; and Claims for damages or other
remedies of any sort, including, without limitation, compensatory damages,
punitive damages, injunctive relief and attorney’s fees.  

Unreleased Claims.  Notwithstanding the generality of the foregoing, Executive
does not release the following claims:

(i)Claims for unemployment compensation or any state disability insurance
benefits pursuant to the terms of applicable state law;

6

 

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.1

(ii)Claims for workers’ compensation insurance benefits under the terms of any
worker’s compensation insurance policy or fund of the Company;

(iii)Claims to continued participation in certain of the Company’s group benefit
plans pursuant to the terms and conditions of COBRA;

(iv)Claims to any benefit entitlements vested as the date of Executive’s
employment termination, pursuant to written terms of any Company or affiliate
employee benefit plan, program, or policy;

(v)Claims for indemnification under any indemnification agreement, the Company’s
Bylaws, or any applicable law;

(vi)Executive’s right to enforce the terms of this Agreement; and

(vii)Executive’s right to bring to the attention of the Equal Employment
Opportunity Commission claims of discrimination; provided, however, that
Executive does release Executive’s right to secure any damages for alleged
discriminatory treatment.

(b)EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS BEEN ADVISED OF AND IS FAMILIAR
WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS
FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”

BEING AWARE OF SAID CODE SECTION, EXECUTIVE HEREBY EXPRESSLY WAIVES ANY RIGHTS
EXECUTIVE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

8.Non-Disparagement, Non-Solicitation, Transition and Transfer of Company
Property.  Executive further agrees that:

(a)Non-Disparagement.  Executive agrees that he shall not disparage, criticize
or defame the Company, its affiliates and their respective affiliates,
directors, officers, agents, partners, stockholders, employees, products,
services, technology or business, either publicly or privately.  The Company
agrees that it shall not, and it shall instruct its officers and members of its
Board of Directors to not, disparage, criticize or defame Executive, either
publicly or privately.  Nothing in this Section 8(a) shall have application to
any evidence or testimony required by any court, arbitrator or government
agency.

(b)Non-Solicitation.  In addition to Executive’s obligations under the
Confidentiality Agreement, Executive shall not for a period of one (1) year
following Termination Date, either on Executive’s own account or jointly with or
as a manager, agent, officer, employee, consultant, partner, joint venturer,
owner or stockholder or otherwise on

7

 

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.1

behalf of any other person, firm or corporation, directly or indirectly solicit
or attempt to solicit away from the Company any of its officers or employees;
provided, however, that a general advertisement to which an employee of the
Company responds shall in no event be deemed to result in a breach of this
Section 8(b).  

(c)Transition.  Each of the Company and Executive shall use their respective
reasonable efforts to cooperate with each other in good faith to facilitate a
smooth transition of Executive’s duties to other executive(s) of the Company.  

(d)Transfer of Company Property.  On or before the Termination Date, Executive
shall turn over to the Company all files, memoranda, records, and other
documents, and any other physical or personal property which are the property of
the Company and which he had in his possession, custody or control at the time
he signed this Agreement.

9.Executive Representations.  Executive warrants and represents that (a) he has
not filed or authorized the filing of any complaints, charges or lawsuits
against the Company or any affiliate of the Company with any governmental agency
or court, and that if, unbeknownst to Executive, such a complaint, charge or
lawsuit has been filed on his behalf, he will immediately cause it to be
withdrawn and dismissed, (b) he has reported all hours worked as of the date of
this Agreement and has been paid all compensation, wages, bonuses, commissions,
and/or benefits to which he may be entitled and no other compensation, wages,
bonuses, commissions and/or benefits are due to him, except as provided in this
Agreement, (c) he has no known workplace injuries or occupational diseases and
has been provided and/or has not been denied any leave requested under the
Family and Medical Leave Act or any similar state law, (d) the execution,
delivery and performance of this Agreement by Executive does not and will not
conflict with, breach, violate or cause a default under any agreement, contract
or instrument to which Executive is a party or any judgment, order or decree to
which Executive is subject, and (e) upon the execution and delivery of this
Agreement by the Company and Executive, this Agreement will be a valid and
binding obligation of Executive, enforceable in accordance with its terms.  

10.No Assignment by Executive.  Executive warrants and represents that no
portion of any of the matters released herein, and no portion of any recovery or
settlement to which Executive might be entitled, has been assigned or
transferred to any other person, firm or corporation not a party to this
Agreement, in any manner, including by way of subrogation or operation of law or
otherwise.  If any claim, action, demand or suit should be made or instituted
against the Company or any other Releasee because of any actual assignment,
subrogation or transfer by Executive, Executive agrees to indemnify and hold
harmless the Company and all other Releasees against such claim, action, suit or
demand, including necessary expenses of investigation, attorneys’ fees and
costs.  In the event of Executive’s death, this Agreement shall inure to the
benefit of Executive and Executive’s executors, administrators, heirs,
distributees, devisees, and legatees.  None of Executive’s rights or obligations
may be assigned or transferred by Executive, other than Executive’s rights to
payments hereunder, which may be transferred only upon Executive’s death by will
or operation of law.  

11.Governing Law.  This Agreement shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the laws of the State
of California or, where applicable, United States federal law, in each case,
without regard to any conflicts of laws provisions or those of any state other
than California.

12.Miscellaneous.  This Agreement, collectively with the Confidentiality
Agreement, any indemnification agreement between Executive and the Company and
the Option Agreements, comprises the entire agreement between the parties with
regard to the subject matter hereof and supersedes, in their entirety, any other
agreements between Executive and the Company with regard

8

 

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.1

to the subject matter hereof, including, without limitation the Employment
Agreement.  The Company and Executive acknowledge that the termination of the
Executive’s employment with the Company is intended to constitute an involuntary
separation from service for the purposes of Section 409A of the Code, and the
related Department of Treasury regulations.  Executive acknowledges that there
are no other agreements, written, oral or implied, and that he may not rely on
any prior negotiations, discussions, representations or agreements.  This
Agreement may be modified only in writing, and such writing must be signed by
both parties and recited that it is intended to modify this Agreement.  This
Agreement may be executed in separate counterparts, each of which is deemed to
be an original and all of which taken together constitute one and the same
agreement.  

13.Company Assignment and Successors.  The Company shall assign its rights and
obligations under this Agreement to any successor to all or substantially all of
the business or the assets of the Company (by merger or otherwise).  This
Agreement shall be binding upon and inure to the benefit of the Company and its
successors, assigns, personnel and legal representatives.    

14.Maintaining Confidential Information.  Executive reaffirms his obligations
under the Confidentiality Agreement.  Executive acknowledges and agrees that the
payments provided in Section 5 above shall be subject to Executive’s continued
compliance with Executive’s obligations under the Confidentiality
Agreement.  For the avoidance of doubt, nothing in this Agreement or the
Confidentiality Agreement will be construed to prohibit Executive from filing a
charge with, reporting possible violations to, or participating or cooperating
with any governmental agency or entity, including but not limited to the EEOC,
the Department of Justice, the Securities and Exchange Commission, Congress, or
any agency Inspector General, or making other disclosures that are protected
under the whistleblower, anti-discrimination, or anti-retaliation provisions of
federal, state or local law or regulation; provided, however, that Executive may
not disclose information of Group, the Company or any of their affiliates that
is protected by the attorney-client privilege, except as otherwise required by
law. Executive does not need the prior authorization of the Company to make any
such reports or disclosures, and Executive is not required to notify the Company
that he has made such reports or disclosures.

15.Executive’s Cooperation.  After the Termination Date, Executive shall
cooperate with the Company and its affiliates, upon the Company’s reasonable
request, with respect to any internal investigation or administrative,
regulatory or judicial proceeding involving matters within the scope of
Executive’s duties and responsibilities to the Company or its affiliates during
his employment with the Company (including, without limitation, Executive being
available to the Company upon reasonable notice for interviews and factual
investigations, appearing at the Company’s reasonable request to give testimony
without requiring service of a subpoena or other legal process, and turning over
to the Company all relevant Company documents which are or may have come into
Executive’s possession during his employment); provided, however, that (i) any
such request by the Company shall not be unduly burdensome or interfere with
Executive’s personal schedule or ability to engage in gainful employment and
(ii) this provision shall not apply to any such investigation or proceeding that
arises out of or relates to a dispute between Executive and the Company and/or
any of its affiliates.   

(Signature page(s) follow)

 

9

 

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.1

IN WITNESS WHEREOF, the undersigned have caused this Transition and Separation
Agreement to be duly executed and delivered as of the date indicated next to
their respective signatures below.

 

 

 

DATED:November 5, 2017

   /s/ Stephen G. Dilly_______________

Stephen G. Dilly, M.B.B.S., Ph.D.

 

 

AIMMUNE THERAPEUTICS, INC.

DATED: November 5, 2017

 

 

By: /s/ Mark McDade   _____________

Name: Mark McDate

Title: Director

 

 

 

 

 

[Signature page to Aimmune Therapeutics, Inc. - Transition and Separation
Agreement]

 

 

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.1

EXHIBIT A

 

GENERAL RELEASE OF CLAIMS

 

This General Release of Claims (“Release”) is entered into as of
                               , 2017, between Stephen G. Dilly, M.B.B.S., Ph.D.
(“Executive”) and Aimmune Therapeutics, Inc., a Delaware corporation (the
“Company”) (together referred to herein as the “Parties”), effective eight days
after Executive’s signature hereto (the “Effective Date”), unless Executive
revokes Executive’s acceptance of this Release as provided in Paragraph 1(c),
below.

 

1.Executive’s Release of the Company.  Executive understands that by agreeing to
this Release, Executive is agreeing not to sue, or otherwise file any claim
against, the Company or any of its directors, officers, employees, investors or
other agents for any reason whatsoever based on anything that has occurred as of
the date Executive signs this Release.

Released Claims.  On behalf of Executive and Executive’s heirs, assigns,
executors, administrators, trusts, spouse and estate, Executive hereby releases
and forever discharges the “Releasees” hereunder, consisting of the Company and
each of its owners, affiliates, subsidiaries, predecessors, successors, assigns,
agents, directors, officers, partners, employees, and insurers, and all persons
acting by, through, under or in concert with them, or any of them, of and from
any and all manner of action or actions, cause or causes of action, in law or in
equity, suits, debts, liens, contracts, agreements, promises, liability, claims,
demands, damages, loss, cost or expense, of any nature whatsoever, known or
unknown, fixed or contingent (hereinafter called “Claims”), which Executive now
has or may hereafter have against the Releasees, or any of them, by reason of
any matter, cause, or thing whatsoever from the beginning of time to the date
hereof, including, without limiting the generality of the foregoing, any Claims
arising out of, based upon, or relating to Executive’s hire, employment,
remuneration or termination by the Releasees, or any of them, Claims arising
under federal, state, or local laws relating to employment, Claims of any kind
that may be brought in any court or administrative agency, including any Claims
arising under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.
§  2000, et seq.; Americans with Disabilities Act, as amended, 42 U.S.C. § 12101
et seq.; the Rehabilitation Act of 1973, as amended, 29 U.S.C. § 701 et seq.;
Age Discrimination in Employment Act, as amended, 29 U.S.C. § 621, et seq.;
Civil Rights Act of 1866, and Civil Rights Act of 1991; 42 U.S.C. § 1981, et
seq.; Equal Pay Act, as amended, 29 U.S.C. § 206(d); regulations of the Office
of Federal Contract Compliance, 41 C.F.R. Section 60, et seq.; The Family and
Medical Leave Act, as amended, 29 U.S.C. § 2601 et seq.; the Fair Labor
Standards Act of 1938, as amended, 29 U.S.C. § 201 et seq.; the Employee
Retirement Income Security Act, as amended, 29 U.S.C. § 1001 et seq.; the Worker
Adjustment and Retraining Notification Act, as amended, 29 U.S.C.  § 2101 et
seq.; the California Fair Employment and Housing Act, as amended, Cal. Lab. Code
§ 12940 et seq.; the California Equal Pay Law, as amended, Cal. Lab. Code §§
1197.5(a),199.5; the Moore-Brown-Roberti Family Rights Act of 1991, as amended,
Cal. Gov’t Code §§12945.2, 19702.3; California Labor Code §§ 1101, 1102; the
California WARN Act, California Labor Code §§ 1400 et. seq; California Labor
Code §§ 1102.5(a),(b); Claims for wages under the California Labor Code and any
other federal, state or local laws of similar effect; the employment and civil
rights laws of California; Claims for breach of implied or express contract;
Claims

A-1

 

 

 

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.1

arising in tort, including, without limitation, Claims of wrongful dismissal or
discharge, discrimination, harassment, retaliation, fraud, misrepresentation,
defamation, libel, slander, defamation, infliction of emotional distress,
violation of public policy, and/or breach of the implied covenant of good faith
and fair dealing; and Claims for damages or other remedies of any sort,
including, without limitation, compensatory damages, punitive damages,
injunctive relief and attorney’s fees.  

Unreleased Claims.  Notwithstanding the generality of the foregoing, Executive
does not release the following claims:

(i)Claims for unemployment compensation or any state disability insurance
benefits pursuant to the terms of applicable state law;

(ii)Claims for workers’ compensation insurance benefits under the terms of any
worker’s compensation insurance policy or fund of the Company;

(iii)Claims to continued participation in certain of the Company’s group benefit
plans pursuant to the terms and conditions of COBRA;

(iv)Claims to any benefit entitlements vested as the date of Executive’s
employment termination, pursuant to written terms of any Company or affiliate
employee benefit plan, program, or policy;

(v)Claims for indemnification under any indemnification agreement, the Company’s
Bylaws or any applicable law;

(vi)Executive’s right to enforce the terms of this Agreement; and

(vii)Executive’s right to bring to the attention of the Equal Employment
Opportunity Commission claims of discrimination; provided, however, that
Executive does release Executive’s right to secure any damages for alleged
discriminatory treatment.

(b)Acknowledgement.  In accordance with the Older Workers Benefit Protection Act
of 1990, Executive has been advised of the following:

(i)Executive should consult with an attorney before signing this Release;

(ii)Executive has been given at least twenty-one (21) days to consider this
Agreement;

(iii)Executive has seven (7) days after signing this Agreement to revoke it.  If
Executive wishes to revoke this Release, Executive must deliver notice of
Executive’s revocation in writing, no later than 5:00 p.m. on the 7th day
following Executive’s execution of this Agreement to Doug Sheehy, General
Counsel, email:  dsheehy@aimmune.com. Executive understands that if he revokes
this Agreement, it will be null and void in its entirety, and he will not be
entitled to any payments or benefits provided in Section 5 of that certain
Transition and Separation Agreement entered into between the Parties as of
[          ], 2017 (the “Transition and Separation Agreement”).

A-2

 

 

 

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.1

(c)EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS BEEN ADVISED OF AND IS FAMILIAR
WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS
FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”

BEING AWARE OF SAID CODE SECTION, EXECUTIVE HEREBY EXPRESSLY WAIVES ANY RIGHTS
EXECUTIVE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

2.Executive Representations.  Executive warrants and represents that (a) he has
not filed or authorized the filing of any complaints, charges or lawsuits
against the Company or any of its affiliates with any governmental agency or
court, and that if, unbeknownst to Executive, such a complaint, charge or
lawsuit has been filed on his behalf, he will immediately cause it to be
withdrawn and dismissed, (b) he has reported all hours worked as of the date of
this Release and has been paid all compensation, wages, bonuses, commissions,
and/or benefits to which he may be entitled and no other compensation, wages,
bonuses, commissions and/or benefits are due to him, except as provided in
Section 5 of the Transition and Separation Agreement, (c) he has no known
workplace injuries or occupational diseases and has been provided and/or has not
been denied any leave requested under the Family and Medical Leave Act or any
similar state law, (d) the execution, delivery and performance of this Release
by Executive does not and will not conflict with, breach, violate or cause a
default under any agreement, contract or instrument to which Executive is a
party or any judgment, order or decree to which Executive is subject, and (e)
upon the execution and delivery of this Release by the Company and Executive,
this Release will be a valid and binding obligation of Executive, enforceable in
accordance with its terms.

3.Maintaining Confidential Information.  Executive reaffirms his obligations
under the Confidentiality Agreement (within the meaning of the Transition and
Separation Agreement).  Executive acknowledges and agrees that the payments
provided in Section 5 of the Transition and Separation Agreement shall be
subject to Executive’s continued compliance with Executive’s obligations under
the Confidentiality Agreement.  For the avoidance of doubt, nothing in this
Release or the Confidentiality Agreement will be construed to prohibit Executive
from filing a charge with, reporting possible violations to, or participating or
cooperating with any governmental agency or entity, including but not limited to
the EEOC, the Department of Justice, the Securities and Exchange Commission,
Congress, or any agency Inspector General, or making other disclosures that are
protected under the whistleblower, anti-discrimination, or anti-retaliation
provisions of federal, state or local law or regulation; provided, however, that
Executive may not disclose information of Group, the Company or any of their
affiliates that is protected by the attorney-client privilege, except as
otherwise required by law. Executive does not need the prior authorization of
the Company to make any such reports or disclosures, and Executive is not
required to notify the Company that he has made such reports or disclosures.

4.Cooperation with the Company.  Executive reaffirms Executive’s obligations to
cooperate with the Company pursuant to Section 15 of the Transition and
Separation Agreement.  

A-3

 

 

 

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.1

5.Severability.  The provisions of this Release are severable.  If any provision
is held to be invalid or unenforceable, it shall not affect the validity or
enforceability of any other provision.

6.Choice of Law.  This Release shall in all respects be governed and construed
in accordance with the laws of the State of California, including all matters of
construction, validity and performance, without regard to conflicts of law
principles.

 

7.Integration Clause.  This Release and the Transition and Separation Agreement,
collectively with the Confidentiality Agreement, any indemnification agreement
between Executive and the Company and the Option Agreements (as defined in the
Transition and Separation Agreement), contain the Parties’ entire agreement with
regard to the transition and separation of Executive’s employment, and supersede
and replace any prior agreements as to those matters, whether oral or written.
This Release may not be changed or modified, in whole or in part, except by an
instrument in writing signed by Executive and the Chief Executive Officer of the
Company.

8.Execution in Counterparts.  This Release may be executed in counterparts with
the same force and effectiveness as though executed in a single
document.  Facsimile signatures shall have the same force and effectiveness as
original signatures.

9.Intent to be Bound.  The Parties have carefully read this Release in its
entirety; fully understand and agree to its terms and provisions; and intend and
agree that it is final and binding on all Parties.

 

(Signature page(s) follow)

 




A-4

 

 

 

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.1

IN WITNESS WHEREOF, and intending to be legally bound, the Parties have executed
the foregoing on the dates shown below.

 

EXECUTIVEAIMMUNE THERAPEUTICS, INC.

 

 

 

 

                                                    
  __________________________

Stephen G. Dilly, M.B.B.S., Ph.D.By:  

Title:  

            

 

Date:                                             Date:
                                                        

 

 

 

A-5

 

 

 

 

 

 